DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 26 APR 2022 claim 4 cancellation overcomes the rejection of the prior Office action.
Rejoinder of Previously Withdrawn Claims
Claims 6 and 8 depend from allowed base claim 1 and are hereby rejoined. Because some of the claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the Species restriction requirement for Species III, Species VII, and Species VIII as set forth in the Office action mailed on 21 DEC 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined Species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. cancel claims 9-12, 14, 15, and 17-20.
Remarks
This application was in condition for allowance except for the following:
A. presence of claims 9-12, 14, 15, and 17-20 directed to Species nonelected without traverse. Accordingly, claims 9-12, 14, 15, and 17-20 have been canceled. MPEP § 821.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815